The disclosure is objected to because of the following informalities: Page 3, in paragraph [0014], second line therein, note that it is unclear whether the recitation of “feed network of FIG. 8” would be an accurate characterization and thus appropriate clarification is needed. Page 6, in the heading therein, note that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 6, in paragraph [0033], third line therein and page 7, in paragraph [0035], 5th line therein, note that the recitation of “radiating structures 710” (i.e. paragraph [0033]) does not appear consistent with the recitation of “resonating elements 710” (i.e. paragraph [0035]) and thus consistent terminology needs to be used for the same reference label. Page 6, in paragraph [0033], 4th line therein, note that the recitation of “referred to as a super elements” should be rewritten as --referred to as “super element”-- for an appropriate characterization. Page 7, in paragraph [0034], 5th & 6th lines therein, it is noted that the recitation of “referred to as an unbounded feed, … referred to as a bounded feed” should be rewritten as -- referred to as an “unbounded feed”, … referred to as a “bounded feed”-- for an appropriate characterization. Page 7, in paragraph [0036], 4th line therein, note that the recitation of “in its environment and remotely” should be rewritten as --in the environment of the car and in a remote manner-- for an appropriate characterization. Note that the respective pronoun “it” should be rewritten to indicate the corresponding intended feature for clarity and completeness of description at the following instances: in paragraph [0045], 11th line therein; in paragraph [0047], 4th line therein; in paragraph [0048], 7th line therein; in paragraph [0059], 8th line therein; in paragraph [0069], 7th line therein; in paragraph [00112], 13th line therein. Page 18, in paragraph [0059], second line therein, note that the [0061], third line therein; page 21, in paragraph [0064], second line therein; page 24, in paragraph [0067], 4th line therein: note that “an SE antenna” should be rewritten as --a super element (SE)--, respectively at these instances for an appropriate characterization. Page 21, in paragraph [0064], 6th line therein, note that the recitation of “sits an” should be rewritten for an appropriate characterization; 10th line therein, note that --of FIG. 3-- should be inserted after “310” for an appropriate characterization consistent with the labeling in that drawing figure. Page 22, in paragraph [0065], third line therein, note that “includes its” should be rewritten as --such as-- for an appropriate characterization; 17th line therein, note that the recitation of “its radiation pattern” should be rewritten as --the radiation pattern thereof-- for an appropriate characterization. Page 24, in paragraph [0067], 7th line therein, it is noted that reference labels “202, 300, 314, and 326” should be associated with the corresponding drawing figures in which they appear for clarity and completeness of description. Page 24, in paragraph [0068], second line therein, note that --of FIG. 5-- should be inserted after “336” for an appropriate characterization consistent with the labeling in that drawing figure; 6th line therein, note that --material-- should be inserted after “conductive” for an appropriate characterization. Page 27, in paragraph [0073], third line therein, note that --i.e.-- should be inserted prior to “the” for an appropriate characterization. Page 30, in paragraph [0077], 10th line therein, it is noted that the recitation of “in the figure” should be rewritten as --in FIG. 7-- for an appropriate characterization. Page 30, in paragraph [0078], 4th & 5th lines, note that the recitations of “super elements 560” and “super element 554” appear to be inconsistent, especially since the apparently same feature  has been designated by different reference labels and thus appropriate clarification is needed. Page 32, in paragraph [0082], 5th line therein and in paragraph [0083], third line [0082]) does not appear consistent with the recitation of “series of slots 710” (i.e. paragraph [0083]) and thus consistent terminology needs to be used for the same reference label. Page 32, in paragraph [0084], second line therein, note that the recitation of “bottom plane layer 406 is not shown” does not appear to be an accurate characterization, especially since FIG. 15 does indeed appear to depict the “bottom plane layer 406” therein and thus appropriate clarification is needed. Page 33, in paragraph [0085], 8th line therein and in paragraph [0086], 8th line therein, it is noted that the recitation of “conductive layer 723” (i.e. paragraph [0085]) does not appear consistent with the recitation of “dielectric layer 723” (i.e. paragraph [0086]) and thus consistent terminology needs to be used for the same reference label. Page 33, in paragraph [0086], third line therein, note that --super element-- should be inserted prior to “antenna” for an appropriate characterization; 5th line therein, note that the recitation of “These three portions” should be rewritten to indicate the intended “three portions” for clarity and completeness of description. Page 35, in paragraph [0090], 6th line therein, it is noted that the reference to “FIG. 17” should be correctly rewritten as --FIG. 16-- for an accurate characterization. Page 36, in paragraph [0091], 8th line therein, note that the reference to “FIG. 18C” should be correctly rewritten as --FIG. 18D-- for an accurate characterization. Page 36, in paragraph [0092], second line therein, note that reference to the "x-y-z plane" is vague in meaning, especially neither of FIGS. 19A & 19B provides such an orientation as thus appropriate clarification is needed. Page 37, in paragraph [0096], 5th line therein, note that the pronoun “these” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 38, in paragraph [0097], second, 4th, 5th & 6th lines therein, note that the recitation of “conductive layer 831” (i.e. second line therein) and “conductive layers 833 and 835” (i.e. 4th line therein) do not appear consistent with the recitation th 7 6th lines therein) and thus consistent terminology needs to be used for the same reference labels. Page 39, in paragraph [0098], 12th & 13th lines therein, note that the recitation of “use waveguides” should be rewritten for an appropriate characterization. Page 41, in paragraph [00103], first line therein, note that the recitation of “a TE” should be rewritten as --a transition element (TE)-- for an appropriate characterization; 4th line therein, note that the reference to the “z-direction” and the “x-direction” are respectively vague in meaning, especially since FIG. 23 does not appear to depict such directions and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: The following reference labels appearing in the indicated drawings need to be correspondingly described in the specification: FIG. 1 (Processed radar Data, Output Data, Antenna Control); FIG. 2 (234, Communication); FIG. 3, “308”; FIGS. 3, 4, 5, “Adhesive Layer”; FIGS. 3, 4, 6, “Side View”; FIGS. 3, 4, 25 ( x, y, z); FIG. 5 (330, 334); FIGS. 5, 24, “Perspective View”; FIG. 7 (503, 508); FIGS. 7, 9, 10, 11, 12, 13, 14, 15, “Power Distribution”; FIG. 9 (536, 550, 556); FIG. 11, “652”; FIG. 17, “743”; FIG. 20 (RFIC Components 809, 814, Modular View, Block Diagram View); FIGS. 20, 21 (T1, T2); FIGS. 20, 24, 25, “, Elevation View”; FIGS. 23, 28, “L(SIW)”; FIG. 23, “R”; FIG. 25, “Planar View”; FIG. 30 (YES, NO, STOP).  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 7, 9, for the coupling aperture layer, note that label “406” associated therewith should be correctly rewritten as --402--, respectively in these drawing; In FIGS 13 & 14, note that reference label “710” appears to have been improperly used to designate different features in these drawing figures (i.e. end vias (710 in FIG. 13; radiating slots (710) in FIG. 14) and thus appropriate clarification is needed; In FIGS. .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10; 11-19; 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 11, lines 2, 5, note that it is unclear how “a conductor” (i.e. line 2) is associated with “a coplanar waveguide” (i.e. line 5). That is to say, is the “conductor” a part of the “coplanar waveguide” or is the “conductor” separate and distinct from the “coplanar waveguide”? Appropriate clarification is needed.
In claim 20, line 5, note that it is unclear what characterizes “design constraints and operational parameters” and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 2, line 2, note that --respective-- should be inserted prior to “transition” and --corresponding-- should be inserted prior to “conductor”, respectively for appropriate characterizations.
In claims 3, 4, line 1 in each claim, note that --respective-- should be inserted prior to “conductor”, respectively at these instances for an appropriate characterization.
In claims 5, 6, 7, line 1 in each claim, note that “TE” should be rewritten as --respective transition element--, respectively at these instances for an appropriate characterization. 
In claim 5, line 2, note that --respective-- should be inserted prior to the term “resistive”, prior to the term “inductive” and prior to the term “capacitive”, respectively for appropriate characterizations.
In claims 14, 15, 16, line 1 in each claim, note that “TE” should be rewritten as --transition element--, respectively at these instances for an appropriate characterization.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7; 11-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Dang et al or Fukunaga. 
Dang et al (i.e. FIGS. 9A, 9B) or Fukunaga (i.e. FIG. 2) each disclose an integrated circuit, comprising: a multi-layer structure (e.g. defined by conductive and dielectric layers) providing a coplanar waveguide (i.e. defined by a signal conductor portion (926) separated by slots (922, 924) from a ground portion of metallic layer (910) in FIG. 9A of Dang et al; coplanar line (30) defined by signal line conductor pattern (33) separated from ground electrodes (34A, 34B) in FIG. 2 of Fukunaga) formed on a top surface of the multi-layer structure and a surface integrated waveguide (i.e. defined by metallic plates (910, 912) connected by metallic posts (914) in the FIG. 9B multi-layer structure of Dang et al; waveguide (40) defined within the FIG. 2 multi-layer structure of Fukunaga) formed within the multi-layer structure; a transmission path provided between the coplanar waveguide and the surface integrated waveguide (i.e. a transition (920) in Dang et al; a signal path (S) in Fukunaga), where a signal propagating in the coplanar waveguide can be coupled or transitioned to an electromagnetic wave propagating within the surface integrated waveguide. Regarding claims 2-4, note that either references discloses at least two (i.e. a plurality) of coplanar waveguide to surface integrated waveguide transitions (i.e. see FIG. 9A in Dang et al; see related FIG. 13 in Fukunaga). Regarding claims 6, 15, it is noted that electrical conductors operating an electromagnetic wave frequencies necessarily exhibit distributed inductance, as would have been commonly recognized in the art. Regarding claims 7, .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8; 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga in view of Asahi. 
Fukunaga discloses the claimed invention except for the integrated circuit functioning as an antenna.
Asahi (i.e. FIG. 1) exemplarily discloses a multi-layer structure defining a surface integrated waveguide within the multi-layer structure. In particular, note that the surface integrated waveguide includes an open end surface (i.e. 117) that functions to emit electromagnetic waves therefrom (i.e. function as an antenna).
.
Claims 8, 9; 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga in view of Yang et al. 
Fukunaga discloses the claimed invention except for the surface integrated waveguide being a slot antenna.
Yang et al (Fig. 24) exemplarily discloses a surface integrated waveguide configured to function as an antenna including an array of radiating slots (i.e. 2400) formed on an upper surface of the surface integrated waveguide.
Accordingly, it would have been obvious to have modified the surface integrated waveguide in Fukunaga, which is analogous to the configuration of the surface integrated waveguide in Yang et al, to have included an array of radiating slots, as exemplarily taught by Yang et al. Such a modification would have provided the advantageous benefit of radiating electromagnetic waves from the array of radiating slots from the surface integrated waveguide, thereby suggesting the obviousness of such a modification.
Claims 10; 19 are rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection to Fukunaga & Asahi as applied to claims 8, 17, respectively above, and further in view of Kim et al. 

Kim et al (i.e. in paragraph [0004]) exemplarily discloses that electromagnetic waves (e.g. millimeter waves) has a variety of uses in mobile communication systems, such as vehicle anti-collision radar and intelligent transport systems (e.g. such as autonomous vehicles).
Accordingly, since the resultant combination provides for an electromagnetic wave antenna arrangement (e.g. which are known to be capable of use in anti-collision radar or intelligent transport systems), then it would have been obvious to have configured the antenna arrangement of the resultant combination to have ben usable in applications with autonomous vehicles, thereby suggesting the obviousness of such a modification.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee